Title: From James Madison to Benjamin Austin and Others, 7 March 1815
From: Madison, James
To: Austin, Benjamin


                    
                        March 7th 1815
                    
                    I have recd. fw. Citizs. the address transmitted by you on the 23d. of Feby.; with the attention due to the occasion which gave rise to it, & to the view which it takes of past scenes & events.
                    Whatever difference of opinion may have existed, among good Citizens, all will rejoice in the happy result of the Contest in which we have been engaged. If this has been attended with difficulties & with sacrifices, with anxieties & with apprehensions, we have a reward in the reflection, that the rights of our Country have been successfully maintained under peculiar disadvantages, agst. a nation powerful at all times, in armaments & resources, & wielding them agst. us under circumstances the most favorable to her; that the arduous trial has unfolded the energies of the Amn. people, the extent of their pub: spirit, the stability of their Pol: Institutions, & their capacities for war, as well as for the improvements & enjoyments, of a State of honorable peace.
                    The firm & persevering resistance which has been made to violations of our Natl. rights, and of our essential interests, & the signal valour & patriotism displayed by every variety of our Arms, both on the water & on the land, whilst they cannot fail to do justice to the Amn. name, will be among the best Guardians of our future peace & safety.
                    It remains for us to strengthen these titles to the respect & esteem of other nations, by an adherence to the policy which has cultivated peace friendship & useful intercourse with all; and to provide still further for our external security, as well as for our internal prosperity & happiness, by fidelity to the Union; by reverence for the laws; by discountenancg all local & other prejudices; and by promoting every where the concord & brotherly affection, becoming members of one great Political family.
                    I thank you fellow Citizens for the kind partiality with which you have regarded the discharge of my duty, throughout the period which called for

the best efforts of us all in our respective situations, and I pray you to accept for yourselves & for those in whose behalf you have spoken, assurances of my friendly respects and my best wishes.
                